Case 1:20-cr-20072-CMA Document 1 Entered on FLSD Docket 01/27/2020 Page 1 of 6




                            UN ITED STA TES I'ISTRICT CO IJRT
                            SO UT IIER N D IST RIC T O F FIaO R IDA

                        cAsE No. 20mj2124-Reid
   UN ITED STATES O F A M ERIC A

   V5.

   TERR ENC E RO BERSO N,

              D efendant.


                                CRIM INA L CO V ER SHEET

         1.   D id this m atter originate from a m atter pending in the Central Region of the
              U nited States Attorney's O m ce prior to August 9, 2013 (Mag.Judge Alicia
              Va1le)?        Yes X No
         2.   Did this matterori#nate from a matterpending in the Northem Re#on ofthe
              United States Attorney's Om ce prior to August 8, 2014 (Mag.Judge Shaniek
              M aynard)?           Yes X No




                                          Respectfully subm itted,

                                          AR IAN A FAJX O OR SH AN
                                          LW ITED STATES ATTORNEY


                                   BY:              Q
                                          M ARTY F         IJEIRA FEN BEIN
                                          A ssistantUnited States Attorney
                                          Florida BarN o.0020891
                                          99 N .E.4th Street
                                          M iam i.Florida 33132-2l11
                                          TEL (305)961-9112
                                          Marta.Elfenbein@ usdoj.gov
Case 1:20-cr-20072-CMA Document 1 Entered on FLSD Docket 01/27/2020 Page 2 of 6



 AO 91(Rev.08*9) Cri
                   minalComplai
                              nt

                                 U NITED STATES D ISTRICT COURT
                                                          forthe
                                                Southem DistrictofFlorida
                 United StatesofAmerica                      )
                           M.                                )                                               .
                                                             ) casexo. 2omjalz*-2e'J
              TERRENCE ROBERSON,                             )
                                                             )
                                                             )
                       Defendantls)

                                                CRIM INM ,COY LM NT
        1,tilecomplainantinthiscase,statethatthe following istruetothebestofmy knowledgeandbelief.
OnorabouttheG tets)of                  Januaa 24,2020            ..   in thecountyof           Mi
                                                                                                ami-Dade         inthe
    southem         Districtof           Florida    -   thedefendantts)violated:
                                                         ,

        CodeSection                                               OfenseDescri  ption
18U.S.C.b 1951(a)                          HobbsAd robbery




        n iscn'minalcomplaintisbasedon thesefacts:
        SEE AU ACHED AFFIDAVIT.




        W Continuedontheattachedsheet       .




                                                                                       Complainant:çst
                                                                                                     knature
                                                                                RtpnielPerez,SpecialY ent,ATF
                                                                                       Pri
                                                                                         ntednameand title
Sworntobefox meand signedinmypresence.

Date:         01/2&2020                                                                  Li
                                                                                          sette M .Reid
                                                                                         Judge'
                                                                                              s.Wg?lzyalz'
                                                                                                         e
Cityand state:                     Miami, Florida
                                                                           LISEU EM.REID,U.S.MAGISTRATE?UDGE
                                                                                       Printedname* # tîtle
Case 1:20-cr-20072-CMA Document 1 Entered on FLSD Docket 01/27/2020 Page 3 of 6




                                            A FFIDA VIT

       1,RosnielPerez,firstbeing duly sw orn, hereby depose and statethe following:

       l. l am a Special A gent w ith the Bureau of A lcohol, Tobacco,Fireanns and Explosives

   (ûWTF'').IhavebeenemployedwithATFsince2010.1am aninvestigativeorlaw enforcement
   officerofthe United States w ithin the m eaning ofTitle 18, United StatesCode,Section251047).

   A s a SpecialAgent with A TF, l am responsible for the investigation of federallaw violations
                                                                                                ,

   including,butnotIim ited to, violationsofTitle l8,U nited StatesCode Section 1951.
                                                                        ,


          This Affidavit is subm itted for the lim ited purpose of establishing probable cause that

   TerrenceROBERSON CEROBERSON'')didknowinglyandunlawfullyinterferewith commerce
   by threats orviolence through robbery, in violation ofTitle l8,United States Code Section 1951
                                                                                    ,




      3. The inform ation in this A ffidavit is based upon my personal know ledge, as w ell as

   information learned from otherIaw enforcem entagents, investigators,and w itnesses. Becausethis

   Affidavitisprovided forthe lim ited purpose ofestablishing probable cause to supportan arrest,l

  have notincluded allfactspertaining to thisinvestigation, butrathersetforth only those factsthat

  lbelieve arenecessary to establish probable cause. The inform ation in thisAffidavitisbased upon

  m y personalknowledge asw ellasinform ation Ihave obtained from otherlaw enforcem entagents

  and officers orotherindividualswho havepersonalknow ledge ofthe factsherein.

         On or about January 24, 2020, a robbery occurred in the parking lot of La Espanola

  Superm arketlocated at2500N .W .103rd Streeti
                                              nM iami,Florida(the<tbusiness'').Thevictim of
  the robbery was a truck driver em ployed w ith H am m ad W holesale Distributors, a tobacco

  wholesaler,distributor,and exporter. The victim arrived atthe business to deliverm erchandise
                                                                                               ,

  and shortly therrafter,two black m ales approached him . Oneofthesubjectshad hishand i
                                                                                       n his
  jacketpocketasifhewereholdingagunandsaiddtdon'tmove, don'tdo anything.'' The victim ,
                                                1
Case 1:20-cr-20072-CMA Document 1 Entered on FLSD Docket 01/27/2020 Page 4 of 6




   in fearforhis life, ran away from his truck to seek refuge inside the business.
                                                                                   Thetwosubjects
   thereafterstole threeboxesoftobacco productsfrom the H am m ad W holesaleD istributorsdeliver
                                                                                                 y
   truck thatwere intended fordelivery to the business. Both H am m ad W holesale D istributors and

   La Espanola Superm arket buy and sellproducts thattravelin interstate com m erce. The stolen

   tobacco products included Dutch M asters cigars and Black and M ild cigars, both ofw hich were

   m anufactured outside the state ofFlorida. Thetwosubjectsthen t
                                                                 ledthescene in anew model
   silverM azdaSportsUtilityVehicle(thed:vehicle'').
          The business'surveillance equipm entcaptured the eventsthatoccurred priorto and during

   the robbery. Prior to the robbery, video footage from inside the business reveals that one of

   subjects,lateridentified asROBERSON,entered the businesswhile wearing a black hooded
   sweaterw ith a white T-shirtunderneath. Othersurveillance footage from the businessrevealsthat

   ROBERSON was also wearing black pants and black sneakers. The surveillance footage reveals

   thatRO BERSON thereafterentered the driver-side ofthe vehicle, which w as parked in frontof

  the business. ROBERSON rem ained in the vehicle untilthe victim arrived in his delivery truck.

   SurveillancefootagethenshowsROBERSON exitthevehiclewiththeothersubject, approach the
  truck,and then tlee the scene in the vehicle.

      6. Law enforcem entw asaw arethat, in early January 2020,ROBERSON had recently rented

  a silver M azda SUV bearing Florida tag JBGK 79 from Enterprise RentA -car. This vehicle
                                                                           -




  m atched the description ofthe vehicle presentatthe scene.

         Shortly after the robbel'y occurred, law enforcement set up surveillance at a store that

  ROBERSON is known to frcquent. W hile atthe surveillance location, law enforcem ent saw a

  vehicle arrive thatm atched the one observed atthe scene and thatm atched the tag num berofthe

  vehicle thatROBERSON rented. ROBERSON exited the vehicle wearing the sam e clothing seen
Case 1:20-cr-20072-CMA Document 1 Entered on FLSD Docket 01/27/2020 Page 5 of 6




    in the business'surveillance footage atthe tim e ofthe robbery. He then entered the business and

    departed shortly thereafterin the sam e vehicle.

       8. Law enforcem entfollow ed ROBERSON fora few m iles and observed ROBERSON drive

   erratically. Thereafter,1aw enforcem entconducted a traffic stop atthe intersection ofN .W .54th

   Streetand 14th A venue in M iam i, Florida. Atthe scene,law enforcem entcalled Enterprise Rent-

   A-carand confirm ed thatROBERSON was stillin possession of the silverM azda SUV . Law

   enforcem enttook RO BERSON into custody and read him hisM iranda rights atthe scene which
                                                                                            ,

   he acknow ledged and w aived.

       9. Subsequently, law enforcem ent transported RO BERSON to the ATF office for an

   interview . Upon arrival, law enforcem entagain read ROBERSON his M iranda rights, which he

   acknow ledged and w aived. During the audio and video-recorded interview , ROBERSON

   adm itted thathe com m itted the robbery atthe business earlierthat day w ith the help of another

   individual. He further adm itted thathe used the vehicle thathe rented from Enterprise RentA -
                                                                                                -



   Carto com m itthe robbery.
Case 1:20-cr-20072-CMA Document 1 Entered on FLSD Docket 01/27/2020 Page 6 of 6



   FURTHER AFFIANT SAYETH NAUGHT



                                      RO SN IEL PEREz .spsctxl-A
                                      BultsAu oFAtzouou TosAcco,
                                      FIREARMSAND Expl-6slvEs
   Subscribed to and swom beforem e
   this25*day ofJanuary, 2020.
        Y               *



     NORABLE LISEW E M . REm
   UNITED STATES M AGISTM TE JUDGE
